 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING,                                         Case No.: 18-CV-2247-CAB-MDD
12                                       Plaintiff,
                                                          ORDER ON MOTION TO DISMISS
13   v.                                                   [Doc. No. 27]
14   ENCOR SOLAR, LLC et al.,
15                                    Defendants.
16
17             This matter comes before the Court on Defendants Encor Solar, LLC (“Encor”) and
18   Daniel Larkin’s (“Larkin”) Motion to Dismiss Under Fed. R. Civ. P 12(B) for Lack of
19   Personal Jurisdiction and for Failure to State a Claim Upon Which Relief Can be Granted
20   [Doc. No. 27]. The motion has been fully briefed, and the Court finds it suitable for
21   determination on the papers submitted and without oral argument in accordance with Civil
22   Local Rule 7.1(d)(1). For the following reasons, Defendants’ motion is granted.
23        I.      Background
24             On September 27, 2018, Plaintiff Anton Ewing filed suit for violation of the
25   Telephone Consumer Protection Act (“TCPA”), 47 U.S.C §§ 227(b)(1)(A), (b)(1)(B) and
26   (c), and California’s Unfair Competition Law section 17200 et seq. [Doc. No. 1.] Plaintiff
27   named Encor; Larkin, an officer of Encor; Garrett Smith, a manager of Encor; Sunrun Inc,
28

                                                      1
                                                                            18-CV-2247-CAB-MDD
 1   a Delaware corporation; Bargain Electricity, Inc., a Florida corporation; and Reinaldo A.
 2   Berges, an officer of Bargain Electricity, as defendants.
 3            On October 22, 2018, Defendants Encor and Larkin filed a motion to dismiss for
 4   lack of jurisdiction. [Doc. No. 9.]
 5            On November 2, 2018, Plaintiff filed the First Amended Complaint (“FAC”)
 6   asserting TCPA and California Invasion of Privacy Act claims. [Doc. No. 20.] Generally,
 7   the FAC alleges that beginning in March of 2018, Plaintiff received at least 13 unsolicited
 8   calls from defendants to his cellular phone and home phone. [Id. at ¶¶ 22, 31, 53, 82, 92,
 9   115, 117.] Plaintiff contends that these calls were made using an automatic telephoned
10   dialing system (“ATDS”) to sell him Sunrun’s solar panels. [Id. at ¶¶ 25, 27, 119.] Plaintiff
11   maintains that he did not request to be contacted by any of the defendants. [Id. at ¶¶ 32,
12   121.] Additionally, Plaintiff alleges that both phone numbers are on the National Do-Not-
13   Call Registry and that he informed Sunrun back in 2015 to never telemarket him and
14   repeatedly asked Encor to stop calling him. [Id. at ¶¶ 32, 122.] Further, the FAC contains
15   specific allegations regarding Mr. Larkin. [Id. at ¶¶ 41-49, 51.]
16            The FAC asserts venue is proper here pursuant to 28 U.S.C. § 1331 and that the
17   Court’s exercise of jurisdiction is warranted because the calls were made to Plaintiff while
18   he was in California and defendants have sufficient contacts with California. [Id. at ¶¶ 62-
19   66.] The FAC’s Prayer for Relief includes amongst others a request for statutory damages,
20   punitive damages, along with injunctive relief. [Id. at 46-48.1]
21            On November 19, 2018, Defendants Larkin and Encor both moved for dismissal
22   under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) and Larkin, individually,
23   moved to dismiss pursuant to Rule 12(b)(2). [Doc. No. 27.] On December 10, 2018,
24   Plaintiff filed his opposition [Doc. No. 41] and Defendants filed a reply [Doc. No. 42].
25
26
27
28   1
         Document numbers and page references are to those assigned by CM/ECF for the docket entry.

                                                        2
                                                                                      18-CV-2247-CAB-MDD
 1      II.      Legal Standard
 2            Federal Rule of Civil Procedure 12(b)(2) allows a district court to dismiss an action
 3   for lack of personal jurisdiction. “Where defendants move to dismiss a complaint for lack
 4   of personal jurisdiction, plaintiffs bear the burden of demonstrating that jurisdiction is
 5   appropriate.” Dole Foods Co. Inc. v. Watts, 303 F. 3d 1104, 1108 (9th Cir. 2002). “The
 6   court may consider evidence presented in affidavits to assist in its determination and may
 7   order discovery on the jurisdictional issues.” Doe v. Unocal Corp., 248 F.3d 915, 922 (9th
 8   Cir. 2011) (citing Data Disc, Inc. v. Sys. Tech. Ass’n, Inc., 557 F.2d 1280 (9th Cir. 1977)).
 9            A court’s power to excise personal jurisdiction over a non-resident defendant is
10   limited by two independent constraints, namely the applicable state personal jurisdiction
11   statute and the constitutional principles of due process. Sher v. Johnson, 911 F.2d 1357,
12   1361 (9th Cir. 1990); see also In re W. States Wholesale Natural Gas Antitrust Litig., 715
13   F.3d 716, 741 (9th Cir. 2013) (“[p]ersonal jurisdiction over a nonresident defendant is
14   proper if permitted by a state’s long-arm statute and if the exercise of that jurisdiction does
15   not violate federal due process.”). “Under California’s long-arm statute, California state
16   courts may exercise personal jurisdiction ‘on any basis not inconsistent with the
17   Constitution of this state or of the United States.’” Daimler AG v. Bauman, 134 S. Ct. 746,
18   753 (2014) (quoting Cal. Civ. Proc. Code Ann. § 410.10 (West 2004)). Thus, “the
19   jurisdictional analyses under state law and federal due process are the same.”
20   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800-801 (9th Cir. 2004)).
21            Under the Due Process Clause of the Fourteenth Amendment, to exercise personal
22   jurisdiction over an out-of-state defendant, the defendant must have “certain minimum
23   contacts with [the State] such that the maintenance of the suit does not offend traditional
24   notions of fair play and substantial justice.” Goodyear Dunlop Tires Operations, S.A. v.
25   Brown, 564 U.S. 915, 923 (2011) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316
26   (1945) (internal quotations omitted)). This minimum contacts jurisdiction may be either
27   “general or all-purpose jurisdiction,” or “specific or case-linked jurisdiction.” Id. at 919
28   (citing Helicopteros Nacionales de Colombia S.A. v. Hall, 466 U.S. 408, 414 (1984)).

                                                    3
                                                                                18-CV-2247-CAB-MDD
 1         Under Rule 12(b)(1), a defendant may move to dismiss based on the court’s lack of
 2   subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). A Rule 12(b)(6) motion challenges
 3   the sufficiency of a complaint as failing to allege “enough facts to state a claim to relief
 4   that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This
 5   is because a “pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
 6   elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
 7   (quoting Twombly, 550 U.S. at 555). For purposes of ruling on a Rule 12(b)(6) motion,
 8   the court “accept[s] factual allegations in the complaint as true and construe[s] the
 9   pleadings in the light most favorable to the non-moving party.” Manzarek v. St. Paul Fire
10   & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). The court must be able to “draw
11   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,
12   556 U.S. at 663. “Determining whether a complaint states a plausible claim for relief …
13   [is] a context-specific task that requires the reviewing court to draw on its judicial
14   experience and common sense.” Id. at 679.
15      III.   Discussion
16         Both defendants move to dismiss under Rule 12(b)(6) of the Federal Rules of Civil
17   Procedure on the grounds that all of Plaintiff’s claims have not been pled with the requisite
18   specificity and under Rule 12(b)(1) asserting that Plaintiff has failed to allege sufficient
19   facts to meet Article III standing requirements. In addition, Defendant Larkin moves for
20   dismissal under Rule 12(b)(2) contending that he lacks sufficient minimum contacts with
21   the state of California to warrant the exercise of personal jurisdiction over him.
22         A. Personal Jurisdiction
23         Defendant Larkin moves to dismiss for lack of either specific or general personal
24   jurisdiction because he is a citizen of Utah with virtually no contacts with California. [Doc.
25   No. 27-1 at 13-22.] Relatedly, Larkin asserts that Plaintiff has not established jurisdiction
26   via his alter-ego theory of liability because Ewing failed to make a prima facie showing
27   that Larkin is the alter ego of Encor. [Id. at 16-18.]
28

                                                   4
                                                                                18-CV-2247-CAB-MDD
 1          For the Court to exercise general jurisdiction over Larkin his contacts with California
 2   must be “so continuous and systematic as to render [him] essentially at home [here].”
 3   Daimler AG, 134 S.Ct at 761. In order to establish specific jurisdiction, Ewing must
 4   demonstrate that Larkin “has purposefully directed his activities at residents of the forum,
 5   and the litigation results from alleged injuries that arise out of or relate to those activities.”2
 6   Avocent, 552 F.3d at 1330 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-
 7   78 (1985) (internal quotations and citations omitted)). The focus is on the “relationship
 8   among the defendant, the forum, and the litigation.” Daimler AG, 134 S.Ct. at 758.
 9          Here, because the motion to dismiss for lack of jurisdiction is based on affidavits
10   and documents, Plaintiff is required to make a prima facie showing that Larkin is subject
11   to personal jurisdiction in California. See Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154
12   (9th Cir. 2006). The uncontroverted allegations in the complaint must be taken as true and
13   factual conflicts must be resolved in Plaintiff’s favor. Marvix Photo, Inc. v. Brand Techs.,
14   Inc., 647 F.3d 1218, 1223 (9th Cir. 2011). In order to survive the motion to dismiss,
15   Plaintiff must show that Larkin has minimum contacts with the forum state as will allow
16   exercise of personal jurisdiction over him but, “bare formulaic accusations” that Larkin
17   maintains sufficient contacts with California are inadequate. Schwarzenegger, 374 F.3d at
18   800.
19
20
21   2
       The Ninth Circuit uses a three-prong test to determine whether a non-resident defendant is subject to
22   specific personal jurisdiction: (1) [t]he non-resident defendant must purposefully direct his activities or
     consummate some transaction with the forum or resident thereof; or perform some act by which he
23   purposefully avails himself of the privilege of conducting activities in the forum, thereby invoking the
     benefits and protections of its laws; (2) the claim must be one which arises out of or relates to the
24   defendant’s forum-related activities; and (3) the exercise of jurisdiction must comport with fair play and
25   substantial justice, i.e. it must be reasonable. Schwarzenegger, 374 F.3d at 802. The plaintiff bears the
     burden of satisfying the first two requirements and if successfully met, the “burden then shifts to the
26   defendant to ‘present a compelling case’ that the exercise of jurisdiction would not be reasonable.” Id. at
     801-802. The first prong of the test includes both purposeful availment and purposeful direction and “may
27   be satisfied by purposeful availment of the privilege of doing business in the forum; by purposeful
     direction of activities in the forum; or by some combination thereof.” Yahoo! Inc. v. La Ligue Contre Le
28   Racisme Et L’Antisemitisme, 433 F.3d 1199, 1206 (9th Cir. 2006).

                                                         5
                                                                                          18-CV-2247-CAB-MDD
 1          In support of his motion, Larkin has submitted a declaration in which he attests that
 2   he is a resident of Utah, where he is maintained his principal and only residence since April
 3   4, 2014. [Doc. No. 27-2 ¶ 4.3] Larkin declares that he is the Chief Executive Officer of
 4   Encor, a Utah LLC. [Id. at ¶ 3.] Larkin also declares that he does not presently own or
 5   lease any real property in California, he does not sit on any boards in California, does not
 6   pay taxes in California, does not maintain a bank account in California and has never held
 7   a California driver’s license. [Id. at ¶¶ 8, 9, 10, 11.] In addition, Larkin declares that his
 8   and Encor’s finances, including bank accounts, are maintained and managed separately,
 9   stating that he “take[s] care to maintain and observe the corporate formalities of Encor.”
10   [Id. at ¶¶ 11, 13.] Further, Larkin attests that in 2013 he lived in California for 8 months
11   and since leaving he has periodically visited the state for family vacations and industry-
12   related conventions. [Id. at ¶ 7.] Larkin also declares that he does not consent to the
13   jurisdiction of California. [Id. at ¶ 14.]
14          In opposition, Plaintiff alleges that jurisdiction exists over Larkin because Larkin
15   signed and filed Form LLC-12, Statement of Information, and Form LLC-5, Application
16   to Register a Foreign Limited Liability Company with California’s Secretary of State
17   thereby registering Encor as a company within California. [Doc. No. 41. at 14.] Plaintiff
18   concludes:
19          Larkin has confessed to unity of interest and ownership as he is the sole
            Member, the sole Manager and the CEO. There are no partners and no other
20
            persons involved that direct or control Encor. Larkin is the only shot-caller.
21          Encor is worthless. It has no money and no assets. It is severely
            undercapitalized and Larkin uses whatever money is left in the Encor bank
22
            account to pay for his personal, non business expenses. It would be an
23          inequitable result if the criminal acts in question are treated as those the [sic]
            LLC alone.
24
25
26
27
     3
      The Court declines to take judicial notice of the documents in 17-cv-02507-LAB-MDD referenced on
28   page 15 of Defendants’ motion as the documents are not properly before the Court.

                                                     6
                                                                                   18-CV-2247-CAB-MDD
 1   [Id. at 16]. Along with his response Plaintiff attached a declaration from himself [Id. at
 2   27-31], copies of the Form LLC-12 [Id. at 36] and Form LLC-5 [Id. at 38-39] a copy of
 3   Garrett Smith’s business card [Id. at 41] and a copy of Daniel Larkin’s LinkedIn Profile
 4   [Id. at 43-46].
 5         The Court begins its analysis by noting that the affidavit Plaintiff filed in support of
 6   his opposition is of little help to the Court as it simply restates many of the unsubstantiated
 7   conclusions of the FAC, contains information not pertinent to the current lawsuit, and
 8   leaves the Court with questions regarding some of the statements contained within the
 9   declaration. For example the declaration states “Mr. Larkin uses Encor Solar, LLC to pay
10   for his personal expenses” and that “Larkin signed contracts with Sunrun with Encor as a
11   party to said contracts…” yet Ewing provides no information as to how he could have
12   personal knowledge of this information. [See, e.g., Doc. No. 41 at 27, ¶¶ 13, 39.] Such
13   statements call into the veracity of the contents of the affidavit, although it has been
14   submitted under penalty of perjury. And while Ewing attests to the contents of emails
15   between himself and defendants Larkin and Berges, the emails are not attached to the
16   declaration for the Court to compare with Plaintiff’s characterization. [See, e.g., id. at 27,
17   ¶¶ 37, 38.]
18         Setting aside the allegations regarding the alter ego relationship between Larkin and
19   Encor, the FAC summarily concludes that Larkin used an ATDS to call Plaintiff’s cell
20   phone and home phone, and alleges Larkin sent Plaintiff a handful of emails. [See Doc.
21   Nos. 20 at ¶¶ 8, 44, 45, 47, 48.] However, Ewing has not plausibly alleged that Larkin was
22   the one who used an ATDS to call him, neither directly ordered the use of the ATDS, nor
23   recorded a call between the two individuals that would permit an exercise of jurisdiction.
24   By simply sending emails and signing and filing the requisite forms on behalf of Encor,
25   Larkin has not purposefully availed himself of the benefits of California’s laws. See Burger
26   King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (the “purposeful availment requirement
27   ensures that a defendant will be haled into a jurisdiction solely as a result of ‘random,’
28   ‘fortuitous,’ or ‘attenuated’ contacts.”). Nothing before the Court suggests that Larkin is

                                                    7
                                                                                18-CV-2247-CAB-MDD
 1   essentially at home in California that allows for the exercise of general jurisdiction nor
 2   suggests that Larkin has engaged in several acts in the forum, or even so much as hints at
 3   any conduct on Larkin’s part that was expressly aimed at the forum state that necessitates
 4   the exercise of specific jurisdiction. Plaintiff’s bare formulaic allegations to the contrary
 5   are inadequate. Schwarzenegger, 374 F.3d at 800.
 6         The Court therefore concludes that Larkin’s actions do not connect him with
 7   California in a way sufficient to subject him to the personal jurisdiction of this Court.
 8   Because Plaintiff has failed to establish that Larkin purposefully availed himself of the
 9   privilege of conducting activities in California, the Court need not address whether the suit
10   arises out of or resulted from Larkin’s forum related activities or whether exercising
11   jurisdiction would be reasonable. See Pebble Beach, 453 F.3d at 1155 (concluding that
12   because plaintiff’s claim failed the first prong of the minimum contacts test “we need not
13   address whether the claim arose out of or resulted from Caddy’s forum-related activities or
14   whether an exercise of jurisdiction is reasonable per the factors outlined by the Supreme
15   Court in Burger King Corp., 471 U.S. 462, 476-77 [] (1985).”).
16         The Court also finds Plaintiff’s alter ego argument offered as a grounds for
17   exercising jurisdiction over Larkin unavailing. Plaintiff argues that because Larkin is the
18   alter ego of Encor, the Court may disregard the corporate form and exercise jurisdiction
19   over Larkin as a result of Encor’s contacts with California. In addressing Larkin’s interest
20   in and ownership of Encor the FAC pleads: Larkin set up Encor to commit crimes [Doc
21   No. 20 at ¶ 41]; “By engaging in criminal activity through the Encor LLC entity, Larkin
22   takes on those acts as if done personally by Larkin [Id. at ¶ 42]; Larkin “runs, owns, directs
23   and controls every aspect of Encor. Encor is the alter ego of Larkin and Larkin is using
24   Encor to commit his telemarketing scams and frauds.” [Id. at ¶ 43] and; Larkin does not
25   respect the “Encor formalities of entity operation” [Id. at ¶ 46]. Additionally, in his
26   response in opposition, Plaintiff claims that the requirements necessary to invoke the alter
27
28

                                                   8
                                                                                18-CV-2247-CAB-MDD
 1   ego doctrine4 have been pled. [Doc. No. 41 at 14-16.] Plaintiff also posits that evidence
 2   of the alter ego relationship between Encor and Larkin is provided by the forms filed with
 3   the Secretary of State. [Id.]
 4          In essence all that is before the Court are perfunctory and conclusory statements not
 5   supported by facts, which are insufficient as a matter of law to support a finding of alter
 6   ego. See Davis v. Metro Prods. Inc., 885 F.2d 515, 520 (9th Cir. 1989) (“Because the
 7   corporate form serves as a shield for the individuals involved for purposes of liability as
 8   well as jurisdiction, many courts search for reasons to ‘pierce the corporate veil’ in
 9   jurisdictional contexts parallel to those in liability contexts.”). See also Katzir’s Floor &
10   Home Design, Inc. v. M-MILS.com., 394 F.3d 1143, 1149 (9th Cir. 2004) (holding “mere
11   fact of sole ownership and control does not eviscerate the separate corporate identity that
12   is the foundation of corporate law,” noting, “[e]ven if the sole shareholder is entitled to all
13   of the corporation’s profits, and dominated and controlled the corporation, the fact is
14   sufficient by itself to make the shareholder personally liable”); Leek v. Cooper, 194 Cal.
15   App. 4th 399, 414 (2011) (finding an “allegation that a person who owns all of the corporate
16   stock and makes all of the management decisions is insufficient to cause the court to
17   disregard the corporate entity”). Neither is the Court persuaded that the signing and filing
18   of the requisite forms provides a basis for finding vicarious liability.                       The factual
19   allegations in the FAC are insufficient for the Court to disregard Encor’s corporate form.
20   As a result, the Court cannot assert jurisdiction over Larkin simply because of his
21   association with Encor. See Davis, 885 F.2d at 520 (“a person’s mere association with a
22   corporation that causes injury in the forum state is not sufficient in itself to permit that
23   forum to assert jurisdiction over the person.”).
24
25
26
     4
       To establish liability under an alter ego theory in California there are two general requirements: “(1) that
27   there by such unity of interest and ownership that the separate personalities of the corporation and the
     individual no longer exist and (2) that, if the acts are treated as those of the corporation alone, an
28   inequitable result will follow.” Mesler v. Bragg Mgmt. Co., 39 Cal. 3d 290, 300 (1985) (citation omitted).

                                                           9
                                                                                            18-CV-2247-CAB-MDD
 1          Having determined that exercising jurisdiction over Larkin, a resident of Utah, under
 2   any of the theories claimed is not warranted, Defendant Larkin’s motion to dismiss for lack
 3   of personal jurisdiction is granted.
 4          B. The TCPA violations
 5          As to the TCPA violations, Defendant Encor contends Plaintiff has failed to allege
 6   facts showing that Encor called Plaintiff or that it used an ATDS.
 7          To successfully plead a TCPA claim, a plaintiff must allege defendant (1) called a
 8   cellular telephone number . . . or any service for which the called party is charged for the
 9   call; (2) using an ATDS or an artificial or prerecorded voice; (3) without the recipient’s
10   prior express consent. 47 U.S.C. § 227(b)(1); Los Angeles Lakers, Inc. v. Fed. Ins. Co.,
11   869 F.3d 795, 804 (9th Cir. 2017) (quoting Meyer v. Portfolio Recovery Assocs., LLC, 707
12   F.3d 1036, 1043 (9th Cir. 2012). To “make” a call under the TCPA the person must either
13   (1) directly make the call, or (2) have an agency relationship with the person who made the
14   call. Gomez v. Campbell-Ewald, Co., 768 F.3d 871, 877-79 (9th Cir. 2014) (discussing the
15   circumstances when liability can attach under the TCPA). An ATDS is “equipment which
16   has the capacity to store or produce telephone numbers to be called, using a random or
17   sequential number generator.” Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 954
18   (9th Cir. 2009).
19          Here, Plaintiff is suing six different defendants and generally alleges that he was
20   called at least 13 times, and that each defendant used an ATDS to call his cell phone and
21   home phone. [Doc. No. 20 at ¶¶ 6-11, 22.] Defendant’s argument that Plaintiff has failed
22   to sufficiently identify the role of each defendant is compelling. The FAC contains
23   confusing factual allegations regarding which defendant allegedly called Ewing. See
24   generally, Doc. No. 20 at ¶¶ 12, 35, 22, 26, 31, 63, 92, 117.]5 For example it is alleged that
25
26
27   5
      The FAC also alleges that in 2015 Sunrun contracted with MaxPower to illegally sell its solar panels to
     Ewing, [Doc. No. 20 at ¶ 12]. Further, the FAC alleges that “Sunrun called Plaintiff from 424-999-1333
28   on August 21, 2015, at 10:44AM through Sunrun employee Alan Reyes to sell solar panels.” [Id. at ¶ 22]

                                                       10
                                                                                        18-CV-2247-CAB-MDD
 1   Sunrun contacted and directed Bargain Electricity to illegally telemarket Ewing and that
 2   Bargain Electricity initiated the primary telemarketing calls to Plaintiff and then sold,
 3   transferred and provided the lead to the other defendants. [Id. at ¶¶ 24, 63.] Such
 4   allegations make it difficult for the defendants, and the Court, to evaluate the claims against
 5   each of them. When suing multiple defendants, plaintiff must differentiate his allegations
 6   against each defendant and should not lump defendants together without distinguishing the
 7   alleged wrongs amongst defendants. See Fed. R. Civ. P 8; see also Herrejon v. Ocwen
 8   Loan Servicing, LLC, 980 F. Supp. 2d 1186, 1196 (E.D. Cal. Nov. 1, 2013) (“A plaintiff
 9   suing multiple defendants “must allege the basis of his claim against each defendant to
10   satisfy Federal Rule of Civil Procedure 8(a)(2), which requires a short and plain statement
11   of the claim to put defendants on sufficient notice of the allegations against them.”)
12   (quoting Gauvin v. Trombatore, 682 F. Supp. 1067, 1071 (N.D. Cal. 1988)).
13          Similarly, Defendant’s assertion that Plaintiff has not adequately alleged an agency
14   relationship between the defendants is persuasive. [Doc. No. 27-1 at 24-25.] “Under
15   traditional agency principals, an entity may be liable for actions it did not itself take when
16   the unlawful acts were performed by an agent of that entity.” Linlor v. Five9, Inc., Case
17   No: 17cv218-MMA (BLM), 2017 WL 5885671, at * 2 (S.D. Cal, Nov 29, 2017) (citations
18   omitted). “Agency is the fiduciary relationship that arises when one person (a ‘principal’)
19   manifests assent to another (an ‘agent’) that the agent shall act on the principal’s behalf
20   and subject to the principal’s control, and the agent manifests assent or otherwise consents
21   so to act.” Mavrix Photographs, LLC v. LiveJournal, Inc., 873 F.3d 1045, 1054 (9th Cir.
22   2017) (as amended) (quoting Restatement (Third) of Agency § 1.01 (2006)). “For an
23   agency to exist, an agent must have authority to act on behalf of the principal and the person
24   represented must have a right to control the actions of the agent.” Jones v. Royal Admin.
25
26
     Additionally, the FAC alleges that on a number of unspecified occasions, “Andrew for Sunrun called
27   Plaintiff.” [Id. at ¶ 31.]
28

                                                     11
                                                                                   18-CV-2247-CAB-MDD
 1   Servs., Inc., 887 F.3d 443, 448 (2018) (internal quotation marks and citations omitted).
 2   Thus, for Encor to be liable under an agency theory Plaintiff must show that it controlled
 3   or had the right to control Sunrun, Bargain Electricity and the other named defendants -
 4   specifically the manner and means of all the calls made to Ewing. Plaintiff can also
 5   establish vicarious liability under an alter ego theory if he can show that “(1) the parent
 6   must control the subsidiary to such a degree as to render the latter the mere instrumentality
 7   of the former, and (2) failure to look past the corporate entity would sanction a fraud or
 8   promote injustice.” Panacci v. A1 Solar Power, Inc., Case No. 15-cv-00532-JCS, 2015
 9   WL 3750112, at *7 (N.D. Cal. June 15, 2015) (internal quotation marks and citation
10   omitted); Thomas v. Taco Bell Corp., 879 F. Supp. 2d 1079, 1084 (C.D. Cal. 2012) (“A
11   party can be vicariously liable if it is an alter ego of a party engaging in wrongdoing.”)
12         The FAC does not meet these pleading standards, instead offering confusing
13   allegations regarding the role each of the defendants played in the purported scheme, often
14   using defendants’ names interchangeably and switching the theory of control. First,
15   Plaintiff complains that Sunrun has exercised control over Encor and Bargain Electricity,
16   expressly told them what to do, and that each of the calls were made on behalf of Sunrun,
17   identifying Sunrun as the “principal.” [Doc. No. 20 at ¶ 27, 29, 59]. In other portions of
18   the FAC, it is alleged that Sunrun, Smith, Larkin, Berges and Bargain are affiliates and
19   agents of Encore. [Id. at ¶ 126.] Plaintiff also summarily alleges that each defendant co-
20   conspired with the other, with every defendant knowing each other’s’ duties and
21   responsibilities regarding the telemarketing scam.      [Id. at ¶ 108.] Further, Plaintiff
22   contends:
23         Encor Solar placed at least 13 telemarketing robocalls to Mr. Ewing. The
           illegal call on September 26, 2018 came from 619-824-3342 which turns out
24
           to be a totally spoofed home number. The agent on the phone said he was
25         with the San Diego Energy Center. The agent said his name was Andrew on
           the second call and he said that Garrett Smith would be coming out to the
26
           property for the solar panel consultation. Andrew stated that he was with
27         Sunrun headquartered in San Francisco. Andrew stated that Sunrun had also
           called “back in March” and that he was just following up again. Andrew
28

                                                  12
                                                                               18-CV-2247-CAB-MDD
 1          called from 619-824-3342. Andrew called Plaintiff twice on 9/26/2018 in the
            morning.
 2
 3   [Id. at ¶ 117].
 4          Such allegations are insufficient to establish vicarious liability. Plaintiff has failed
 5   to plead any facts in support of his conclusory allegations that Encor exercised any control
 6   over the other defendants allegedly making the calls to Ewing to establish an agency
 7   relationship between them and Encor. See Iqbal, 556 U.S at 678 (a complaint does not
 8   suffice if it “tenders ‘naked assertions’ devoid of ‘further factual enhancement’”).
 9   Accordingly, Plaintiff has failed to adequately allege the first element of a TCPA claim,
10   namely that Encor, or an agent acting on its behalf, called a telephone number belonging
11   to Plaintiff.
12          As to the second and third elements of a TCPA claim, Defendant does not suggest
13   that Plaintiff has not adequately pled that the alleged calls were made without Plaintiff’s
14   consent. Defendant does however challenge the adequacy of the pleading regarding the
15   second element, the use of an ATDS, contending that Plaintiff cannot simply allege that a
16   party used an ATDS to establish standing under the TCPA. [Doc. No. 20 at 24.] Plaintiff
17   alleges that defendants used an ATDS as defined by 47 U.S.C. § 227(a)(1) to place its calls
18   to him in an attempt to solicit Ewing to purchase solar panels and that the calls frequently
19   exhibited signs associated with calls made from ATDs including repeated calls “within a
20   period of time and the presence of a pause or click.” [Id. at 8-11, 52, 53, 82] While Plaintiff
21   does not specifically set forth allegations that are sufficient on their own to support his
22   claims that an ATDS was used, the Court, accepts as true the factual allegations of the
23   FAC, applies the definition of an ATDS provided by the Ninth Circuit in Marks v. Crunch
24   of San Diego, 904 F.3d 1041, 1052 (9th Cir. Sept. 20, 2018)6, and by drawing on Court’s
25
26
27   6
      In Marks, the Court of Appeals read “§ 227(a)(1) to provide that the term automatic dialing system means
     equipment which has the capacity – (1) to store numbers to be called or (2) to produce numbers to be
28   called, using a random or sequential number generator – and to dial such numbers.” 904 F.3d at 1052.

                                                        13
                                                                                        18-CV-2247-CAB-MDD
 1   judicial experience and common sense, Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009), finds
 2   it is reasonable to infer that the equipment Defendants allegedly used was an ATDs.
 3         Although Plaintiff has successfully pled the second and third elements of a TCPA
 4   claim, he has failed to adequately allege that Defendant Encor made a call as required by
 5   the statute. As a consequence, Plaintiff’s TCPA claims against Encor are dismissed with
 6   leave to amend.
 7         C. The CIPA Claim
 8         Defendant moves for dismissal of Plaintiff’s CIPA claim on the grounds that it fails
 9   to state a claim that is plausible on its face. [Doc. No. 27-1 at 25-26.] Plaintiff’s response
10   in opposition makes no argument in defense of the CIPA claim. [See Doc. No. 41.]
11         California enacted an anti-wiretapping and anti-eavesdropping statute designed “to
12   protect the right of privacy.” Cal. Penal Code § 630. It prohibits the intentional recording
13   of any communication without the consent of all parties where one of the parties is using a
14   cellular or cordless telephone. See Cal. Penal Code § 632.7. A person who has been injured
15   as result of such an invasion of privacy “may bring an action . . . for the greater of the
16   following amounts: (1) Five thousand dollars ($5,000), [or] (2) Three times the amount of
17   actual damages, if any, sustained by the plaintiff.” Id. § 637.2. The injured person may
18   also request injunctive relief. Id.
19         “Where a plaintiff declines to defend a claim in opposition, the Court is within its
20   discretion to treat plaintiff’s silence as abandonment of the claim and concession that the
21   claim be dismissed.” Dare v. Aegis Wholesale Corp., Case No.: 15cv2833-JAH (KSC),
22   2018 WL 4221257, at *4 (citing Conservation Force v. Salazar, 677 F.Supp.2d 1203, 1211
23   (N.D. Cal. 2009) (“Where plaintiffs fail to provide a defense for a claim in opposition, the
24   claim is deemed waived.”)); Hopkins v. Women’s Div. Gen. Bd. of Global Ministries, 238
25   F. Supp. 2d 174, 178 (D.D.C. 2002) (“[W]hen a plaintiff files an opposition to a motion to
26   dismiss addressing only certain arguments raised by the defendant, a court may treat those
27   arguments that the plaintiff failed to address as conceded.”). By failing to address
28   Defendant’s arguments for dismissal of the CIPA claim in his opposition, the Court finds

                                                   14
                                                                                18-CV-2247-CAB-MDD
 1   that Plaintiff has conceded his CIPA claim. Accordingly, Plaintiff’s CIPA claim is
 2   dismissed with prejudice.
 3       IV.   Conclusion
 4         For the reasons set forth above, Larkin is not subject to personal jurisdiction in this
 5   Court. Further, the Court finds that the FAC has not been pled with requisite specificity.
 6   Accordingly, it is hereby ORDERED that the Motion to Dismiss [Doc. No. 27] is
 7   GRANTED. Plaintiff’s claims against Defendant Larkin are DISMISSED WITHOUT
 8   PREJUDICE to Plaintiff refiling in a court of competent jurisdiction. Plaintiff’s claims
 9   against Defendant Encor are also DISMISSED WITHOUT PREJUDICE to Plaintiff
10   filing an amended complaint here.7 Plaintiff may file an amended complaint no later than
11   February 8, 2019.
12         It is SO ORDERED.
13   Dated: January 22, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     7
      Having determined that Plaintiff has not properly pled his claims, the Court declines to address
28   Defendant’s alternate argument for dismissal, namely lack of Article III standing.

                                                    15
                                                                                  18-CV-2247-CAB-MDD
